Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	This action is responsive to Amendment dated 11/19/2020.

Status of the Claims 
Claims 1-12, 17-8, 20-21 are now present in this application. 
Claims 1 and 17 are independent.
Claims , 13-16, 19 have been canceled 
Claims 22-25 are withdrawn from consideration. 
By this Amendment, claims 1, 4-9, 17 have been amended, , and claims 21-23 have been added. 


	
Claim Rejections

Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.

Set of claims 1-12 
Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 11-12 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (1) as being anticipated by Huang et al. (2015/0357472).
Regarding claim 1, Huang teaches a device (specially refer figure and relate texts), comprising: 
a quantum well stack structure 230/220/310 [0017] of a quantum dot device 200, wherein the quantum well stack structure includes a plurality of rows of quantum dot formation regions, and insulating material 612 (oxide)  in [0027] is present between adjacent rows of the plurality of rows; and a gate 630 that extends over multiple ones of the rows. 
 
	Regarding claim 2 (the device of claim 1), the gate includes a gate metal 630 that extends over multiple ones of the rows.  

Regarding claim 3 (the device of claim 1), wherein the gate 630 is one of a plurality of gates that extend over multiple ones of the rows.

Regarding claim 6 (the device of claim 1), the quantum well stack structure includes: a continuous quantum well stack 310 that includes the plurality of rows of the quantum dot formation regions; wherein the insulating material 612 is on the continuous quantum well stack, 

Regarding claim 7 (the device of claim 6), gate metal 630 of the gate is at least partially in each of the plurality of trenches (space between 506).  

Regarding claim 8 (the device of claim 7), a gate dielectric 622 is at 
  
Regarding claim 9 (the device of claim 1), wherein the quantum well stack structure 200 includes: a plurality of fins corresponding to the plurality of rows, each fin including a quantum well stack 310; wherein the insulating material 612 is  between the fins.  

Regarding claim 11 (the device of claim 1), the quantum well stack structure (specially refer figure 7 and relate texts) includes first and second quantum well layers, the gate is a first gate (first left) on a first face of the quantum well stack structure, and the device further includes: a second gate (second left) on a second face of the quantum well stack structure, wherein the second face is opposite to the first face. 
 
Regarding claim 12 (the device of claim 11), the second gate is a mirror image of the first gate around the quantum well stack structure (specially refer figure 7 and relate texts). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.  in view of Kreiz et al. (2007/0018218).
Regarding claim 4 (the device of claim 3), Huang teaches all limitations as cited in the above claims 1 and 3 except for further comprising: a spacer material disposed between adjacent ones of the plurality of gates.
Kreiz teaches a spacer material (decoupling element) disposed between adjacent ones of the plurality of gates [0054],
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to form a spacer material disposed between adjacent ones of the plurality of gates in order to protect and separate fins ([0054] in last 2 lines).
Regarding claim 10 (the device of claim 9), Huang teaches all limitations as cited in the above claim except for adjacent fins are spaced apart by a distance between 20 and 100 nanometers.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to form adjacent fins are spaced apart by a distance between 20 arid 100 nanometers in Jain's structure in order to create a gate region having sufficient conformity and quality [0052] in last 2 lines.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2015/0357472) in view of Basker et al. (2015/0380305).
Regarding claim 5 (the device of claim 1), Huang teaches all limitations as cited in the above claim except for further comprising: an interlayer dielectric (ILD) on the gate; and a conductive contact extending through the ILD to contact gate metal of the gate.  
Basker teaches an interlayer dielectric (ILD) on the gate 48A [0057]; and a conductive contact 74 extending through the ILD to contact gate metal of the gate (specially refer figures 13-17 and relate texts).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to include an interlayer dielectric (ILD) on the gate; and a conductive contact extending through the ILD to contact gate metal of the gate is Huang’s device in order to obtain contact structures [0071] for interconnect various electrical components providing a desired functionality for a user. 

 

  
Set of claims 17-18, 20-21 
Claims 17-18, 20-21 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Huang et al. (2015/0357472).
Regarding claim 17, Huang teaches a method of manufacturing a quantum dot device (specially refer figures 1-7 and relate texts), comprising: 
providing a quantum well stack 220/230/310; 
providing an insulating material 612 to define quantum dot formation regions in the quantum well stack, wherein the quantum dot formation regions are arranged as a plurality of parallel rows, and the insulating material 612 is between adjacent rows of the plurality of rows; and forming gates 630 that extend over multiple ones of the parallel rows of the quantum dot formation regions.  

Regarding claim 18 (the method of claim 17), providing the insulating material 612 includes: providing the insulating material above the quantum well stack 310, wherein the insulating material includes a trench (portion between 506).  
 
Regarding claim 20 (the method of claim 17), providing the insulating material 612 includes: removing at least some of the quantum well stack to form fins 220/230; and providing the insulating material 612 between the fins. 
 
Regarding claim 21 (the method of claim 17), the quantum well stack includes first (first left) and second (second left) quantum well layers, providing the quantum well stack includes providing the quantum well stack on a support 210, and the method further includes: after . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819